RICH, J.
The plaintiff brought this action to recover moneys alleged to have been loaned by him to the defendant while acting as its secretary and treasurer. The defendant denied this allegation, and interposed a defense, which it will be unnecessary to mention, in view of the disposition we are to make of this appeal.
The judgment rendered in favor of the plaintiff upon the verdict of the jury must be reversed, because of exceptions taken upon the trial. The plaintiff, after giving evidence tending to show the amount due and owing, together with an acknowledgment of the indebtedness by defendant, called his father as a witness, who was permitted to testify that he loaned the company money from time to time, and was then asked,., “And kept it going in that way ?>y Counsel for defendant objected to this question. The objection was overruled; whereupon an exception was taken, and the witness answered, “Yes, sir.” He was then asked, “And you had to sue for your own money, too, Mr. Davis, didn’t you ?” Counsel for defendant objected to this question as immaterial, irrelevant, and incompetent and not within the issue.- The objection was overruled, and exception was taken by the defendant. Plaintiff’s counsel then asked, “You had to sue for part of your money?” and the witness-answered, “Yes, sir.” No objection was taken to the last question, but it was a substantial repetition of the one preceding, and the objection and exception are available. This evidence did not tend in any way to prove the alleged indebtedness to the plaintiff or to-corroborate the testimony he had given. It might easily have prejudiced the jury, and the presumption is that it did. The evidence was clearly incompetent and improper, and its admission was *845error. Other exceptions were taken to the admission of evidence upon the trial and to the charge to the jury; but, as the judgment is to be reversed for the reasons already stated, it is unnecessary to discuss them.
Judgment and order reversed, with costs. All concur.